O’Brien, J.
It appears from the petition that the plaintiff was in the imq>Ioy of the defendant under a contract which provided for the payment of a salary of $3,000, and in addition thereto a further sum, equivalent to 20 per ■cent, of the net proceeds of the business for the year 1890, after first deducting therefrom the sum of $5,000. It also appears from the petition that by reason of such contract this action is brought for an accounting. It being evident that an action upon this contract for an accounting cannot be maintained, the order for the inspection of the books was unauthorized, and should not have been made. For these reasons the order should be reversed, with ;$10 costs and disbursements, and the motion denied. All concur.